OPINION OF THE COURT
Per Curiam.
*212Respondent was admitted to the practice of law by this Court on February 18, 1981, and maintains an office for the practice of law in Niagara Falls. The Grievance Committee filed a petition charging respondent with acts of misconduct arising from his arrest on a charge of petit larceny that was adjourned in contemplation of dismissal and ultimately dismissed in July 2003. In his answer, respondent denied material allegations of the petition, and a referee was appointed to conduct a hearing. Prior to the hearing, respondent filed an amended answer admitting the allegations of the petition.
We conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (a) (4) (22 NYCRR 1200.3 [a] [4])—engaging in conduct involving dishonesty, fraud, deceit or misrepresentation; and
DR 1-102 (a) (7) (22 NYCRR 1200.3 [a] [7])—engaging in conduct that adversely reflects on his fitness as a lawyer.
We have considered the matters submitted by respondent in mitigation, including that the misconduct occurred at a time when he was suffering from severe emotional stress. Accordingly, after consideration of all the factors in this matter, we conclude that respondent should be censured.
Pine, J.P., Wisner, Scudder, Gorski and Lawton, JJ., concur.
Order of censure entered.